On the last day of the term, the Court (Strong, Sedgwick, and Sewall, justices) said there was no crime charged in the indictment, and directed the clerk to make an entry that the judgment was arrested. The defendant had no counsel.

Judgment arrested.

Note. — The Attorney-General (Sullivan) said that at the time he drew the indictment, he was of opinion that the facts charged did not amount to an indictable offence, and that he stated that as his opinion to the grand jury ; but that he had drawn the indictment from the importunity of the grand jury, who insisted upon having it done